DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 12/7/2020 have been fully considered but they are not persuasive.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the Leonard and the Stroot references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In the instant case, both the references themselves and one having ordinary skill in the art would recognize that the attachment elements taught by Stroot may be applied to Leonard in order to better secure the device to its surrounding implantation site (please see Stroot, col. 2, lines 20-32).  While the Applicant argues that the differences in the surgical approaches of Stroot and Leonard and the use of the holes of Stroot would preclude the combination of these references, it has been held that the arguments of counsel cannot take the place of evidence in the record. The Applicant has not provided any evidence to show that applying the teachings of Stroot to Leonard would destroy the functionality of the device of Leonard in order to overcome the pre-AIA  35 U.S.C. 103(a) rejections.  Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  Therefore, the combination of Leonard and Stroot has still been deemed proper, and the pre-AIA  35 U.S.C. 103(a) rejections over these references have been maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Newly submitted claim 20 states that there is no direct contact between the collar and the neck of the implant. While the specification states that there is no direct contact between the collar and the proximal portion of the neck (page 3 of the specification filed on 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 7, and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leonard et al. (US Pat. No. 6,228,120; hereinafter Leonard) in view of Stroot (US Pat. No. 4,045,825).
	Leonard teaches the following regarding claim 1: an implant for coupling to an arthroplasty implant for use in a joint comprising: the arthroplasty implant having an integral neck (16) extending therefrom (Figs. 1-3); an articulation component (20) comprising a bearing surface (upper surface of element 20) and a reverse surface (20a), the neck being detached from and attachable to the articulation component (Figs. 1-3; col. 6, lines 53-col. 7, lines 6); a collar (9, 12) coupled to the reverse surface of the articulation component (Figs. 1-3; col. 7, lines 7-17), the collar having a neck hole (14) sized to pass over the neck of the arthroplasty implant (where the neck, element 16, is above and surrounded by element 14 upon the assembly and implantation of the device), the collar and the articulation component comprising complementary coupling features (12, 21) to secure the collar to the articulation component (Figs. 1-3; col. 7, lines 7-17).
Regarding claims 1, 7, and 9, Leonard teaches the limitations of the claimed device, as described above. However, it does not disclose the collar having a plurality of suture holes 
Please note that claim recitations defining how and where the applicant's invention is used are considered to be intended use limitations.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.   A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Leonard teaches the following regarding claim 2: the implant of claim 1, wherein the reverse surface of the articulation component comprises a recess (21) and the collar is sized to be received in the recess (Fig. 3; col. 7, lines 7-17).
Leonard teaches the following regarding claim 3: the implant of claim 2, wherein the reverse surface of the articulation component comprises a socket (body of element 21) protruding from a base of the recess (Figs. 1-3) and arranged to receive an end of the neck of the arthroplasty implant (Fig. 3; col. 6, lines 54-col. 7, lines 7), the recess extending annularly 
Leonard teaches the following regarding claim 7: the implant of claim 1, wherein the collar is disc shaped (Fig. 1).

Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leonard in view of Stroot, further in view of Nicol et al. (US Pat. No. 7,097,663; hereinafter Nicol).
Leonard, as modified by Stroot, teaches the limitations of the claimed device, as described above.  However, they do not recite the complementary coupling features comprising the recess and the collar having corresponding screw threads.  Nicol teaches a joint prosthesis comprising an articulation component (28) with a recess (52); a collar (58); and corresponding screw threads on the recess (82) and the collar (84) (Figs. 4-6; col. 9, lines 53-col. 10, lines 20), for the purpose of securely locking the modular components of the device together. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Leonard and Stroot, according to the teachings of Nicol, in order to more securely lock the modular components of the device together.

Claims 5 and 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leonard in view of Stroot, further in view of Frederick et al. (US Pub. No. 2003/0187512; hereinafter Frederick).

Frederick teaches a joint prosthesis comprising an articulation component (22) comprising a female part (opening of the recess element 34); and the collar (60) comprising a male part (66), where the male part is arranged to resiliently deform as the collar is inserted into the recess such that the male part engages the female part to secure the collar to the recess (Figs. 1-3; paras. 0036-0038). The collar and the recess respectively comprise first and second anti-rotation features (36, 70) that interlock when the collar is inserted into the recess such that the collar cannot rotate within the recess (Figs. 1-3; paras. 0036-0040). This configuration allows for the user to adjust the alignment of the device during the assembly process, and then to securely lock the parts of the device together, upon the completion of the assembly.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Leonard and Stroot, according to the teachings of Frederick, in order to allow for the adjustment of the device during the assembly process, and then to securely lock the parts of the device together, upon the completion of the assembly.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

/ANN SCHILLINGER/Primary Examiner, Art Unit 3774